Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 3/4/2022.  Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a network node including at least a hardware unit configured to implement a thinking device deriving actions on the basis of an input signal, analyzing the actions, selecting one action when there are actions beyond a threshold value among the analyzed actions, and transmitting a signal for the selected action; a physical sensor device located in a real external environment and transmitting sensing data to the thinking device; and a physical actuator receiving the signal for the selected action from the thinking device to operate on the basis of the signal for the action, wherein, when there are no actions beyond the threshold value among the analyzed actions, a virtual global workspace (GW) is formed, the global workspace including one or more thinking devices, and the thinking device operates as a first type device or a second type device, in which an action alternative is requested for the global workspace in the case of operating as the first type device, and an action solution is proposed for the global workspace in the case of operating as the second type device.  It is to be noted that it is the combination of all limitations that render this claim allowable.  Claims 2-20 are allowed based on the same reason(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458